Citation Nr: 1229946	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board rating decision dated April 15, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The moving party had honorable active military service from August 1987 to January 1995, and service under other than honorable conditions from January 3, 1995 to December 1997. 

This case arises under 38 U.S.C.A. § 7111, alleging clear and unmistakable error in Board decision dated April 15, 2009, which denied service connection for a knee disability.  The moving party raised this issue in a letter, received in April 2009.  


FINDINGS OF FACT

1.  In a decision, dated April 15, 2009, the Board denied a claim for service connection for a knee disability. 

2.  In deciding the moving party's claim in April 15, 2009, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 


CONCLUSION OF LAW

The Board's decision dated April 15, 2009 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the Board's April 15, 2009 decision was CUE.  Specifically, it is argued that the evidence of record indicated that he had  a knee disability that was related to his service, and that the Board failed to properly apply 38 C.F.R. § 3.303.  

A review of the history of the moving party's claim shows the following: In June 2004, the RO denied the moving party's claim for "pain in knee."  The moving party appealed, and in a decision dated April 15, 2009, the Board denied his appeal; the Board characterized the issue as one of entitlement to service connection for a knee disability.   

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1.  38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As for the pertinent laws and regulations in effect at the time of the Board's April 2009 rating decision, under 38 U.S.C.A. §§ 1110 and 1131, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The moving party's service treatment reports were of record at the time of the Board's April 2009 decision.  They showed that the moving party did not receive any treatment for either a leg or a knee complaint.  They did not show a diagnosed knee disorder.  The moving party's  report of medical history, dated in October 1997, showed that he denied a history of a "'trick' or locked knee," but that he complained of back and knee problems; however, there was no diagnosis.    

The post-service medical evidence of record at the time of the Board's April 2009 decision consisted of VA and non-VA reports, dated between 2004 and 2008.  This evidence showed that the moving party was first treated for knee symptoms in July 2004.  In this regard, a July 2004 VA medical evaluation showed that the moving party complained that he had knee pains that he asserted began in service, although he denied any injury or fall.  He reported occasional swelling of the knees, and he denied any previous workup related to the knee complaints.  He reported that his knees still get swollen and painful, mostly after walking or standing for prolonged periods of time.  

Private medical records from the Sharp Chula Vista Outpatient Imaging Center, dated in July 2004, included X-rays of the knees which revealed some small ossicles caudal to the right patella, which were determined to be likely the reflection of an old healed injury.  There was some accompanying high-riding of the patella, and early degenerative changes were present in the patellofemoral compartment, as 
evidenced by tiny marginal spurs. 

A private treatment report, dated in June 2005, noted osteoarthritis of the knees.  

A July 2005 note from a private physician, Dr. A.D., showed that he stated that he was the moving party's treating physician, and that he was familiar with the moving party's current medical condition, as well as his history of undiagnosed pain in the leg/knee.  The note was provided on a form that had lines apparently meant to represent possible opinions related to whether the treated conditions are related to military service.  Dr. D. checked the line indicating that he was "unable to determine based on available records."  At the bottom of the form is a statement that the moving party signed, indicating that the doctor's opinions are not "official" decisions regarding whether or not VA benefits will be obtained, but that the opinions may be considered with other evidence when decisions are made at a VA regional office.

The Board finds that there was no CUE in the April 15, 2009 decision.  In its decision, the Board determined that there was no evidence of an in-service event, injury, or disease related to the Veteran's legs or knees, and no evidence of a chronic knee or leg disability during the presumptive period.  Citing 38 C.F.R. §§ 3.307, 3.309. The Board further noted the following: the only evidence of an in-service complaint was contained in the moving party's October 1997 report of medical history.  By the moving party's own statement, there was no history of trauma to the knees.  The moving party had testified that he was told (by whom, it was not said) that his leg pain was related to his back.  However, there was no medical evidence to show this.  The moving party is competent as a layperson to describe any symptoms, such as pain, that he experiences, however, his mere expression of pain is not sufficient to establish that an event, injury, or disease related to either the knees or the legs occurred in service.  Citing Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted).  Even if the moving party were able to identify a specific inservice event at about the time that he first reported complaints of pain in October 1997, service connection could not be established based on an event at that time, because this was during a period of service that has been determined by the service department to have been under other than honorable conditions.  The moving party was notified in October 2003 of an administrative decision by the RO that found that his character of discharge for the period January 3, 1995, to December 8, 1997, was considered to be a bar to receipt of monetary VA benefits.  Citing 38 C.F.R. § 3.12.  

In summary, at the time of the Board's decision, there was no evidence of treatment for knee symptoms during his first period of active duty (for which VA benefits were not barred), and no diagnosis of a knee disability during active duty.  There were complaints of knee symptoms in 1997, but no diagnosis, and this was upon separation from a period of active duty that was considered a bar to receipt of monetary VA benefits.  The earliest post-service medical evidence showing the presence of a knee disability was dated in July 2004.  This was over eight years after separation from his first period of active duty service.  There was no competent evidence of arthritis of either knee manifest to a compensable degree within one year of separation from service, and no competent evidence of a link between a knee disability and the moving party's active duty.  Given the foregoing, the Board's conclusion that moving party did not have a knee disability that was related to his service cannot be considered CUE, and the claim must be denied.  

To the extent that the moving party asserts that the Board failed to apply 38 C.F.R. § 3.303, this is not shown.  In fact, the Board's analysis was correct and appropriate.  The Board determined that a knee disability was not shown during service, nor was a current knee disability shown to be related to active duty.  The moving party's arguments amount to no more than a simple disagreement as to how the facts were weighed or evaluated.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell); see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478   (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The appellant's claim that the April 15, 2009 Board decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a). 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed"). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


